Citation Nr: 0811289	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This appeal arises from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service personnel records document that he 
served in Korea with Battery C, 1st TAB, of the 25th Artillery 
from September 1967 to September 1968.  As was noted in the 
January 2007 remand the Department of Defense has informed VA 
that Agent Orange was used in Korea along the demilitarized 
zone (DMZ) from April 1968 to July 1969.  

After the Board remanded the veteran's claim in January 2007, 
additional information and instructions for developing claims 
based exposure to Agent Orange along the DMZ were formulated 
and incorporated into the Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1MR), at Part IV, Subpart 
ii, Chapter 2, Section C, 10L (change date October 2, 2007).  
For claims based on exposure to herbicides along the DMZ for 
veterans who alleged service along the DMZ, and whose units 
were not listed in the manual, a request was to be submitted 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification of the location of the veteran's 
unit.  The veteran's claim must be remanded as set out in 
M21-1MR.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the veteran's DA Form 20, 
documenting his service in Korea, with 
the Battery C, 1st TAB, of the 25th 
Artillery from September 1967 to 
September 1968 should be forwarded to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), along with a 
request to verify the location of the 
veteran's unit in Korea, and whether it 
was in a location as would have exposed 
the veteran to herbicides during his 
service with it.  

2.  Thereafter, the claim should be re-
adjudicated.  If it remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

